The essential facts appear not to be in dispute. The question is the correct application of the law to these facts. Appellant's contract of employment is evidenced by the letters set out in the majority opinion. The construction to be placed upon this contract is for the court.
"The terms of the contract of sale were evidenced by the letters and telegrams, and it was the duty of the court to construe the contract and declare its terms to the jury." McDonough v. Williams, 77 Ark. 261,92 S.W. 783, 8 L.R.A., N.S. 452, 7 Ann. Cas. 276. "This court is committed to the rule that contracts may be made by telegrams and letters and that when so evidenced, it is the duty of the trial court to interpret the contract and declare its terms." Hart v. Hammett Grocery Co., 132 Ark. 197,200 S.W. 795.
According to the majority view, the contract limited, or conditioned, appellant's authority to sell the Sneed property in question to "the man from Missouri." In appellant's letter to Mrs. Sneed on June 4, he says: "I am wondering if you would not like to sell your home on West Southline Street here in Searcy? Inasmuch as you are now living in Springfield, thought maybe you would sell it, and should you ever come back to Searcy after the war is over, you could build you a home maybe you would like better. We have a prospect that is in the market for a home in Searcy, and he is from out of the state. . . . if you and Mr. Sneed care to sell, and will give us a reasonable price on the dwelling here, I believe I can sell it for you at a good price, etc."
Mrs. Sneed answered this letter on June 7, 1943, in which she informed appellant that they had no thought of selling the property in question, "for it is a good investment." However, she further stated that her husband was out of town, but that on his return she would talk it over with him and that they would want $4,000 for it. Later, on June 19, Mrs. Sneed again wrote appellant: "It will be the first of July before I can come to Searcy, and if you can sell this man our *Page 9 
home for $4,000 go ahead and sell, but please use tact, as I don't want to loose the Blackburns as rentors; if I should not sell, and I don't want it listed in paper for sale."
It seems to me that the plain and fair interpretation to be placed on these letters is that the Sneeds authorized appellant to sell the property for $4,000. While appellant mentioned that he had a prospect from Missouri, yet he did not give the name of this party to appellee. There is nothing in the letters to indicate that appellees were only interested in selling to a man from the state of Missouri, whom they did not know. Certainly appellees did not intend to exclude purchasers from Arkansas, because they, themselves, concluded a sale with Arkansas buyers, who had begun negotiations with appellant.
It seems to me quite clear that all appellees required of appellant was to produce a purchaser who was able, ready and willing to pay $4,000 for the property, and this it is admitted appellant did.
The testimony is positive that appellant talked with Mrs. Cain about this property on July 3, and that appellant assured Mrs. Cain that he would give her the first opportunity to see and buy it. The next day Mrs. Cain saw the appellees at church and told them that she understood that their property was for sale, and that she wanted to buy it. This information she got from appellant. Appellees admitted that they talked to Mrs. Cain at church on Sunday, July 4, that they showed Mrs. Cain the property that evening, and again on Monday, and that they closed the deal on Tuesday. It thus appears to be undisputed that the Cains learned that this property was for sale through appellant, and that thereafter appellees sold the property to them, appellant's prospects, who were at all times ready, willing and able to purchase.
In these circumstances, the law is well settled that it is immaterial that the Sneeds sold the property and concluded the bargain. In Hight v. Marshall, 124 Ark. 512,187 S.W. 433, this court said: "It is contended *Page 10 
also that appellee ought not, in any view of the testimony, to be permitted to recover for the reason that appellant sold the land in good faith to Brett without knowledge of appellee's previous negotiations with Brett. The law on this subject is, however, settled by the decision of this court against appellant's contention, in Stiewel v. Lally,89 Ark. 195, 115 S.W. 1134, where we held that if real estate brokers procured a sale to be made without notice of revocation of authority, they  were entitled to recover commission, even though the sale was made directly by the owner to a purchaser procured by the brokers, and that their `right to recover commission did not depend upon knowledge upon the part of the owner that they had brought about the sale.'"
In Scott v. Patterson  Parker, 53 Ark. 49,13 S.W. 419, it is said: "The law is well settled that in a suit by a real estate agent for the amount of his commissions it is immaterial that the owner sold the property and concluded the bargain. If, after the property is placed in the agent's hands, the sale is brought about or procured by his advertisements and exertions, he will be entitled to his commissions. Or if the agent introduces the purchaser or discloses his name to the owner, and through such introduction or disclosure, negotiations are begun, and the sale of the property is effected, the agent is entitled to his commissions, though the sale may be made by the owner."
In Hunton v. Marshall, 76 Ark. 375, 88 S.W. 963, this court said: "It is not disputed that plaintiff was a real estate agent, that defendant listed her property with him for sale at the stipulated price of $2,250, and that he at once opened up the first negotiations with Crawford, who finally became the purchaser. . . . We think it is quite clear that appellee was the procuring cause of the sale under his employment for that purpose, and is entitled to the commission, though the sale was made and consummated by the owner." See, also, Pinkerton v. Hudson, 87 Ark. 506, 113 S.W. 35. *Page 11 
It seems to me that the contract here, under which appellant was working, contained no limitations that would preclude him from selling the property to any reputable purchaser who was ready, able and willing to buy the property and pay cash for same. I think any other construction would be strained and unreasonable.
It is my view that the decree should be reversed, and a judgment here entered in favor of appellant for $200, interest and costs.